Title: To Thomas Jefferson from Alexander Wilson, 18 March 1805
From: Wilson, Alexander
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Kingress March 18th 1805
                  
                  I beg your acceptance of a small trifle in Natural History which though imperfectly executed is offered with all the sincerity of affection to the best Friend and brightest ornament of this happy Country. If It afford you a moments amusement I shall think myself amply rewarded.
                  On my return from a visit to the Falls of Niagara in October last I killed two Birds on the shores of the Mohawk river and conceiving them to be little known, particularly the Jay, I have taken the liberty of transmitting under favour of Mr. Bartram as faithfull a sketch of them as I was capabable of taking. The Jay approaches nearly to the Corvus Canadensis of Linnaeus and Le Geay brun of Buffon differing however in the colour and article of crest so much as to seem to be a distinct species. From several other Birds found while on the same Tour I am inclined to believe that many subjects still remain to be added to our Nomenclature in the Ornithology of the middle and northern states.
                  Permit me now to ask your Excellency’s forgiveness for this intrusion. Rejoicing with a gratefull Country in the prospects of reaping the fruits of your preeminent services for many years I implore Heaven to bless and preserve a live so honourable to Science and so invaluable to the Republican institutions of a great and rapidly increasing Empire and beg leave to Subscribe myself 
                  With the deepest veneration Your Excellencys sincere Friend and humble Servt
                  
                     Alex Wilson 
                     
                  
               